Citation Nr: 0702223	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-16 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating beyond 20 percent for 
degenerative joint disease of the right knee.

2.  Entitlement to an initial rating beyond 20 percent for 
degenerative joint disease of the left knee. 


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to June 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.   


FINDINGS OF FACT

1. Degenerative joint disease of the right knee is manifested 
by subjective complaints of knee pain, swelling, popping, 
cracking, and crepitus, and objective findings of occasional 
effusion and crepitation, without limitation of extension of 
10 degrees or of flexion to 45 degrees, impairment of the 
tibia and fibula (malunion or nonunion), genu recurvatum, 
removal or dislocation of the semilunar cartilage, recurrent 
subluxation or lateral instability, or ankylosis of the 
joint; this is analogous to no more than moderate knee 
disability.  

2. Degenerative joint disease of the left knee is manifested 
by subjective complaints of knee pain, swelling, popping, 
cracking, and crepitus, and objective findings of occasional 
effusion, crepitation, and tenderness, without limitation of 
extension of 10 degrees or of flexion to 45 degrees, 
impairment of the tibia and fibula (malunion or nonunion), 
genu recurvatum, removal or dislocation of the semilunar 
cartilage, recurrent subluxation or lateral instability, or 
ankylosis of the joint; this is analogous to no more than 
moderate knee disability.   


CONCLUSIONS OF LAW

1. The schedular criteria for an initial disability rating in 
excess of 20 percent for degenerative joint disease of the 
right knee are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003-5260-61, 5262 (2006).

2. The schedular criteria for an initial disability rating in 
excess of 20 percent for degenerative joint disease of the 
left knee are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5003-5260-61, 5262 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran appealed the December 2003 rating decision that 
granted service connection for degenerative joint disease of 
the right and left knees and assigned separate 10 percent 
ratings for each knee under Diagnostic Code (DC) 5003.  In 
February 2005, a Decision Review Officer (DRO) re-evaluated 
the service connected degenerative joint disease of the knees 
and granted separate 20 percent ratings for each knee from 
the date of the grant of service connection under DC 5003-
5262.  The issue of the initial evaluation of this disability 
remains before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  

Because the current appeal arose from a rating assigned 
following the initial grant of service connection which was 
effective from the date of claim, the Board has evaluated the 
level of impairment due to the disability throughout the 
entire time of the claim and considers the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App.119 
(1999).  Evidence of record, however, does not support 
assigning different percentage disability ratings during the 
time period in question.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002 to 5010, and 5256 through 5263.  
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all the ratings 
are to be combined under the rules set forth in 38 C.F.R. § 
4.25. Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  See also 
38 C.F.R. §§ 4.25(b) (separate disabilities are to be 
evaluated separately), 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided under the 
"rule against pyramiding").

Each of the veteran's knees is currently rated under DC 5262 
impairment of the tibia and fibula and DC 5003 for arthritis 
(See February 2005 rating decision and March 2005 Statement 
of the Case).  Degenerative arthritis established by X-ray 
findings will rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200, etc.).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings, will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  

In this case, as explained in the statement of the case 
(SOC), the 20 percent rating for each knee is assigned for 
symptoms and findings, with "an additional 10 percent . . . 
included for the effects of chronic pain on the use of the 
knee" under DC 5003-5262, malunion of the tibia and fibia 
with moderate knee or ankle disability.  The SOC is clear 
that the current 20 percent rating takes into consideration 
the additional functional impairment due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Because each knee is rated 
20 percent, DC 5003 does not provide a basis for assignment 
of a higher rating in and of itself.  Nonetheless, the Board 
will consider whether a higher rating may be assigned using 
DC 5262, or whether a separate, compensable rating may also 
be assigned using another diagnostic code involving the knee 
and leg.

Several of the diagnostic codes for the knee and leg are 
simply not applicable here, as the veteran does not have 
ankylosis (DC 5256), dislocated (DC 5258) or removed (DC 
5259) semilunar cartilage, impairment of the tibia and fibula 
(DC 5262), or genu recurvatum (DC 5263).  It is apparent that 
the RO has used DC 5262 by analogy, see 38 C.F.R. § 4.20.  
Upon review of the entire record which includes service 
medical records, VA treatment records dated from 1997 to 
September 2004, private outpatient records dated from 
November 2001 to June 2003, and a VA C&P examination dated in 
December 2003, there is no indication by way of X-ray 
evidence, diagnosis, finding or otherwise of malunion or 
nonunion of the tibia or fibia as relating to the service-
connected knees.  Lack of malunion or nonunion is also 
confirmed by an August 2003 VA X-ray which revealed no 
fracture or dislocation of the bilateral knees.  

At the time of the December 2003 VA C&P examination, flexion 
of the left and right legs was noted as 0 to 110 with pain at 
90 degrees.  Normal range of flexion of the knee is 0 to 140 
degrees.  See 38 C.F.R. Part 4, Plate II (2006).  Limitation 
of flexion of the leg is noncompensable (zero percent) at 60 
degrees, 10 percent at 45 degrees, 20 percent at 30 degrees, 
and 30 percent at 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).  Thus, the limitation of flexion 
is not to a degree that would support a higher rating.  There 
was no limitation of extension or pain shown on either knee 
at the time of this VA examination.  As such, the evidence 
does not support assignment of a higher rating under DC 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  Because 
the painful motion of the knees is part of the basis for the 
current 20 percent rating for each knee, assignment of 
another compensable evaluation using either DC 5260 or 5261 
would be prohibited by 38 C.F.R. § 4.14, which prohibits the 
evaluation of the same manifestation under different 
diagnoses.  

Under DC 5257, recurrent subluxation or lateral instability, 
if objectively found, can separately warrant a 10 percent 
rating if slight, a 20 percent, if moderate, or a 30 percent, 
if severe.  The Board has reviewed VA and private treatment 
records and the VA examination of December 2003.  VA and 
private treatment records show that the veteran sought 
treatment for complaints of right knee pain, swelling, and 
trouble walking on uneven terrain.  Pertinent tests performed 
by VA in November 2003 pursuant to right knee pain revealed a 
negative drawer test, and no opening with valgus or varus 
stress.  No instability of either knee was noted.  Likewise, 
the examiner found no instability or subluxation at the 
December 2003 VA examination.  Upon VA examination, the 
veteran was able to walk on toes and heels, stand on 
alterative legs and squat.  The veteran stated that he could 
walk for two to three hours at a time.  As there has been no 
objective finding noted of recurrent subluxation and/or 
lateral stability by current outpatient or upon the VA 
examination, the Board finds that a separate or combined 
rating under DC 5257 is not warranted.

Under Diagnostic Code 5262, the impairment contemplates a 
malunion of the tibia or fibula which can be rated at 10 
percent for slight knee or ankle disability, 20 percent for 
moderate knee or ankle disability or 30 percent for marked 
knee or ankle disability.  Nonunion of the tibia and fibula 
with loose motion requiring a brace can be rated at 40 
percent.  To assign a higher rating under DC 5262 there would 
have to be a malunion the tibia or fibula that is evidenced 
by a marked knee or ankle disability.  In the absence of a 
malunion of the tibia or fibula of the bilateral knees, no 
basis is provided for assignment of the next higher 30 
percent rating. 

The Board acknowledges the veteran's reports of an increase 
in his service-connected bilateral knee disability in his 
April 2005 appeal and other statements submitted during the 
course of his appeal.  The veteran is competent to report 
what he experiences, but he has not demonstrated that he has 
the medical expertise that would make his statements 
competent as to the current severity of his right knee 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.71a with respect to the current severity of 
his residuals of degenerative joint disease of the bilateral 
knees.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. § 
3.159(a)(2) (2006).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2006).

At the time of the December 2003 VA C&P examination, there 
were objective findings of left knee crepitation and 
tenderness on the medial and lateral aspects of the left 
knee.  There was crepitation of the right knee but no 
tenderness.  An evaluation of any musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The Board 
acknowledges the veteran's complaints of pain, swelling, 
stiffness, popping, cracking, and difficulty walking on 
uneven terrain associated with his service-connected 
bilateral knee disability, and the effects of pain -- 
including steroid injections given for knee pain in August 
and September 2004 -- have been taken into consideration in 
rating the disability.  The Board notes that the veteran has 
complained of difficulty working due to bilateral knee 
symptomatology.  Nonetheless, the veteran stated at his 
December 2003 VA examination that he did not miss any work in 
the year leading up to his VA examination due to his 
disability.  He also reported that he was able to walk two or 
three miles at a time as frequently required by his 
employment as a surveyor. 

On the basis of all of the evidence of record, the Board 
concludes that a rating higher than 20 percent, or an 
additional, separate, compensable rating, is not warranted 
for either the left or the right knee disability.



Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet.App. 112 (2004).  

In this case, the RO's October 2003 letter describing the 
evidence needed to support the veteran's claim for service 
connection was timely mailed before the December 2003 rating 
decision.  It identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information, and identified what evidence might be helpful in 
establishing his claim.  See Quartuccio.  The Board notes 
that the veteran was not provided with the specific elements 
of notice required by Dingess v. Nicholson, 19 Vet.App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  Rather, the veteran was provided 
with information concerning the criteria for a higher rating 
in connection with his appeal from the initial rating 
assigned.  Thus, there was no prejudice to the appellant.  
The Board notes that VAOPGCPREC 8-2003 held that, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded a VA examination in 
connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the right knee is denied.

An evaluation in excess of 20 percent for degenerative joint 
disease of the left knee is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


